UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6911


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JERMAINE LAMAR CAREY, a/k/a Timmy,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00035-JPB-JES-8)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Paul Thomas Camilletti, Assistant
United   States  Attorney,   Martinsburg, West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine         Lamar   Carey       appeals   the     district   court’s

order    granting      in    part    and   denying    in    part    his   motion   for

reduced sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                        We

have     reviewed      the     record      and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Carey, No. 3:02-cr-00035-JPB-JES-8

(N.D.W.    Va.   May    28,    2008).        We   dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             2